30 F.3d 128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jason Scott BYRAM, Plaintiff Appellant,v.James A. MCCAULEY, DIRECTOR, Richland County DetentionCenter;  R. V. Slack, Lieutenant;  MatthewStevens, Captain;  W. Dixon, Sergeant,Defendants Appellees.
No. 94-6467.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994Decided:  July 25, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Solomon Blatt, Jr., Senior District Judge.  (CA-94-828)
Jason Scott Byram, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Byram v. McCauley, No. CA-94-828 (D.S.C. Apr. 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because we note that there is no amendment Appellant may make to his complaint to cure the defect in his case, this order is appealable.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993)